Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3, 10 are rejected under 35 U.S.C. 102(a) as being anticipated by Ouriev et al (US20108574A1).

Referring to claims 1, 10. Ouriev et al (herein “Ouriev”) discloses a “Screening Device For Control Screening”. See Figs. 1-9 and respective portions of the specification. Ouriev further discloses a screen assembly comprising: a vibratory screen assembly (1) configured to classify and separate material into two or more differently-sized products based on the size of the material, said vibratory screen assembly comprising a screen frame (5) and a screen base (8); a plurality of bracket assemblies (8A) moutned to the screen frame of the vibratory screen assembly, each bracket assembly including: a movable contact plate (81); and a compliant member (61) 

Referring to claim 3. Ouriev further discloses wherein one or more connectors (14) comprises a bolt (14) having a threaded end and a corresponding nut (13) configured to thread onto the threaded end, the bolt sized to pass through corresponding aligned openings formed in the contact plate and the exchanging plate (See at least Figs. 8-9). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouriev et al (US20108574A1) in view of Grichar et al (US-2003/0201237). 

Referring to claims 1, 10-12. Ouriev et al (herein “Ouriev”) discloses a “Screening Device For Control Screening”. See Figs. 1-9 and respective portions of the specification. Ouriev further discloses a screen assembly comprising: a vibratory screen assembly (1) configured to classify and separate material into two or more differently-sized products based on the size of the material, said vibratory screen assembly comprising a screen frame (5) and a screen base (8); a plurality of bracket assemblies (8A) moutned to the screen frame of the vibratory screen assembly, each bracket assembly including: a movable contact plate (81); and a compliant member (61) configured to compress between the screen base upon which the screen frame is supported and the movable contact plate when supporting the screen frame and to store potential energy as a result of that compression; one or more exchanging plates (82); and connectors (14) configured to connect the one or more exchanging plates to a contact plate of a selected one of the plurality of bracket assemblies and to hold the one or more exchanging plate at a selectively adjustable distance away from the contact plate, wherein the potential energy stored by the compliant member may be increased by decreasing said distance, which reduces the potential energy stored in the other compliant members, and the potential energy stored by the compliant member may be decreased by increasing said distance, which increases the potential energy stored in the other compliant members, wherein the bracket assemblies are arranged and configured such that, after the potential energy stored in the compliant member of the selected bracket assembly is decreased entirely, the vibratory screen assembly can be temporarily entirely supported by one less than the plurality of bracket assemblies, so that the compliant member can be removed and replaced (See at least Sect. 0061, 0079-0080, Figs. 1, 8-9). Ouriev further discloses wherein the exchange plate (82) is sized to fit between the compliant members of the plurality of bracket assemblies. Ouriev doesn’t explicitly disclose wherein the screen frame, includes a pair of side 

Referring to claims 18-20. With respect to claims 18-20, the method described in these claims would inherently result from the use of Ouriev’s “Screening Device For Control Screening” in view of Grichar’s “Shale Shakers” as advanced above.

Allowable Subject Matter
Claims 2, 4-9, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653